DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4 and 7-14 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Shan et al. (CN 102408066 A) in view of Greenberg (US Publication 2020/0317278).
In regards to claim(s) 1-4 and 7-14, Shan et al. discloses the claimed limitations including a mobile working machine (Reference is made to Figures 2-8) comprising:
an undercarriage (not shown),
a superstructure (5; turntable) rotatably supported on the undercarriage,
a boom (1) pivotably supported at the superstructure, and
an operator's cabin (3) that is mechanically connected to the superstructure by a lifting apparatus (7-10) and that is adjustable in height above a ground by the lifting apparatus (Reference is made to Figures 2-8),
wherein the operator's cabin (11) can be moved by means (Examiner notes that the “means for” language is not being treated under 35 U.S.C. 112(f) as later limitations in this same claim defines sufficient structure) of the lifting apparatus from a working position spaced apart from the ground to a mounting position in which the operator's cabin sits on the ground, and vice versa (Reference is made to Figures 3, 6 and 8 and Paragraphs 0006 and 0009-0011),
wherein the lifting apparatus comprises a lifting arm that is arranged between the operator's cabin (11) and the superstructure (5) and that is pivotably supported at the superstructure about two non-parallel pivot axes independent of one another (Reference is made to Figure 5; e.g. at 30);
wherein the lifting arm has a first pivot joint at a first end and a second pivot joint at a second end;
wherein the first pivot joint couples the lifting arm to the operator’s cabin and the second pivot joint couples the lifting arm to the superstructure (Reference is made to Figure 5); and,
wherein the first pivot joint and the second pivot joint have vertical axes of rotation;
wherein the lifting arm at the operator's cabin is pivotably supported about the two non-parallel pivot axes independent of one another;
wherein the two non-parallel pivot axes are a vertical and a horizontal pivot axis (Reference is made to Figure 7);
wherein the lifting apparatus (7-10) comprises a parallelogram guidance (8,9; Reference is made to Paragraph 0048-0050), wherein the lifting arm is designed as a twin arm and wherein each arm of the twin arm is respectively pivotably supported at the superstructure and at the operator's cabin about horizontal pivot axes (Reference is made to Figures 2-8);
wherein each arm of the twin arm is pivotably supported at a first end and a second end (Reference is made to Figures 2-5 and 8);
wherein the lifting apparatus comprises at least one actuator by means of which at least one of the first pivot joint and the second pivot joint is rotationally actuable (Reference is made to Figures 2-3, 6 and 8);
wherein the lifting apparatus comprises two actuators, wherein each pivot joint of the first pivot joint and the second pivot joint is rotationally actuable by means of one of the actuators in particular independently of one another (Reference is made to Figures 2-3 and 5-8);
wherein the actuators are controllable such that on a movement of the operator’s cabin by means of the lifting apparatus from the working position to the mounting position, or vice versa, an angle between the operator’s cabin and the superstructure can be held constant, whereas a distance between the operator’s cabin and a longitudinal axis of the superstructure is variable (Reference is made to Paragraphs 0054, 0063-0064 and 0068-0070);
wherein the at least one actuator is a hydraulic, a pneumatic, an electrical, or a mechanical actuator;
wherein the lifting apparatus comprises an actuator (Reference is made to Figures 2-3 and 6) by means of which the operator's cabin is adjustable in its height;
wherein the lifting apparatus is adapted such that the operator's cabin is always aligned horizontally on a movement of the lifting apparatus, with the lifting apparatus in particular comprising a parallelogram guidance having a lifting arm configured as the twin arm (Reference is made to Figures 2-3 and 6 and Paragraphs 0063-0064 and 0068-0070);
wherein the operator's cabin is configured to be placed on the ground, while the superstructure is aligned in parallel with the undercarriage in a direction of travel of the working machine (Reference is made to Paragraphs 0006, 0010, 0013, 0024 and 0038).

Alternatively, should it be adequately argued that Shan et al. does not disclose an undercarriage or maintaining the operator’s cabin horizontally relative to the ground.
Greenberg discloses a superstructure (e.g. 14 or 52; Reference is made to Paragraph 0063), an undercarriage (20,22) and during operation the rotational coupling can allow for the cab to rotate relative to the superstructure while maintaining level with the ground (Reference is made to Paragraphs 0087 and 0091-0099).
It would have been obvious to one having ordinary skill in the art before the effective filing date to modify the apparatus of Shan et al. in view of the teachings of Greenberg to include a work machine undercarriage as is known in the art for allowing transport of the machine in the working environment and to include maintaining a cabin level to a ground to allow an operator easy access and egress (Reference is made to Paragraph 0087 and 0099).
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-4 and 7-14 have been considered but are moot because the new ground of rejection does not rely on any of the combination of references as applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  Examiner maintains the previous rejection is proper.
The applicant’s amendments necessitated the new ground(s) of rejection presented.  The remarks directed to the rejections under Breitenfeldt are therefor not commensurate with the current Office Action.  The applicant’s amendments to the claim limitations have been fully addressed above.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Examiner notes IDS document CN 203318543 also discloses two vertical pivots and respective actuators/actuation.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARRY J GOODEN JR whose telephone number is (571)272-5135. The examiner can normally be reached Monday - Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Barry Gooden Jr./Primary Examiner, Art Unit 3616                                                                                                                                                                                                        
BARRY GOODEN JR
Primary Examiner
Art Unit 3616